CIRILLO, President Judge Emeritus:
¶ 1 Luis Blazquez appeals from the order entered in the Court of Common Pleas of Philadelphia County. We affirm.
¶ 2 Luis Blazquez was struck by an unidentified taxicab while riding his bicycle. He timely submitted an official accident report to PennDOT,1 and sought compensation for his injuries under the Pennsylvania Financial Responsibility Assigned Claims Plan (the Plan). The Plan denied benefits, concluding that Blazquez had failed to report the accident to a proper governmental authority as required by the Motor Vehicle Financial Responsibility Law. See 75 Pa.C.S.A. § 1702 (MVFRL). The case was submitted to arbitration in September of 1997. The arbitration panel found in favor of Blazquez in the amount of $15,000, and the Plan appealed the award. The case was submitted to the trial court on briefs and the trial court judge found in favor of the Plan. Post-trial motions were filed and denied, and this timely appeal followed.
¶ 3 Blazquez raises one issue for our review:
[Whether] the victim of a hit and run motor vehicle satisfy [ies] the statutory requirement that the accident be reported to a proper governmental authority by filing a Traffic Accident Report with the Pennsylvania Department of Transportation?
¶ 4 The MVFRL reporting requirement is contained within the definition of uninsured motor vehicles:
(3) An unidentified motor- vehicle that causes an accident resulting in injury provided the accident is reported to the police or proper governmental authority and the claimant notifies his insurer within 30 days, or as soon as practicable thereafter, that the claimant or his legal representative has a legal action arising out of the accident.
75 Pa.C.S.A. § 1702 (emphasis added). The purpose underlying the reporting requirement of section 1702 is the prevention of fraudulent claims. Owens v. Travelers Ins. Co. 450 Pa.Super. 242, 675 A.2d 751 (1996); Jackson v. Pennsylvania Fin. Resp. Assigned Claims Plan, 394 Pa.Super. 274, 575 A.2d 626 (1990).
¶ 5 Blazquez relies upon Gunter v. Constitution State Service, 432 Pa.Super. 295, 638 A.2d 233 (1994), where Gunter, a pedestrian, was struck by a hit-and-run driver and the Philadelphia Fire and Rescue Squad arrived at the scene. This court determined that because emergency medical technicians (EMTs) from the Rescue Squad were acting on behalf of the municipality and had to complete forms containing information about the accident, that the EMTs actions confirmed the legitima*386cy of the claim. Id. at 231M0. Therefore, this court held that the Philadelphia Fire and Rescue Squad was proper governmental authority under the reporting statute. Id.
¶ 6 The issue becomes more problematic under other factual scenarios. In Owens, this court decided that a governmental agency, such as the Pennsylvania Department of Labor and Industry (DOLI), did not qualify as a proper governmental authority under section 1702 because it is not ordinarily involved in the reporting or investigating of motor vehicle accidents. The Owens court determined that:
The DOLI is not a part of the government’s emergency response team, is not present at the scene of the accident, does not observe, first-hand, the alleged injuries, and does not make a contemporaneous report of the circumstances of both the accident and the injury. Instead, DOLI receives a simple notification, through an individual’s employer, that an employee has been injured during the course and scope of employment. See 77 P.S. § 994 (relating to an employer’s report to the Department of Labor and Industry for Worker’s Compensation purposes). This non-eontemporaneous, second-hand notification simply does not act to prevent fraud in the reporting of unidentified motor vehicle accidents as effectively as a report to the police.
Owens, supra at 754.
¶ 7 In the present case, Blazquez was struck by a motor vehicle while riding his bicycle; however, unlike Gunter, Blazquez himself submitted an official accident report to PennDOT. Because Blazquez did not have an EMT fill out his accident report, the notification could not have prevented fraud; therefore, the reporting requirement of section 1702 has not been met. Owens, supra. Blazquez did not report his accident to someone at the scene of the accident, but instead filed it directly with PennDOT. The trial court correctly determined that “reporting an accident to a statewide agency such as PennDOT will [not] play any meaningful role in eliminating the threat of fraud unless PennDOT promptly relays any reports filed with it to local police and law enforcement authorities.” To find otherwise is to circumvent the legislative intent behind the reporting requirement of section 1702.
¶ 8 Here, Blazquez offered no corroborative evidence validating his claim was presented. Blazquez waited nearly one month before he reported the incident to PennDOT. Had the accident been timely reported to the police, it could have been investigated and the taxi cab company involved in the incident may have been identified. While PennDOT is vested with statutory power to conduct accident investigations, “it is generally undertaken for safety reasons and PennDOT is not ordinarily involved in interviewing motorists and assessing fault.” Shoyer v. Philadelphia, 96 Pa.Cmwlth. 75, 506 A.2d 522 (1986) (examining PennDOT’s investigative powers according to 75 Pa.C.S.A. § 3754). Therefore, PennDOT was not a proper governmental authority to whom an accident victim may make a report under section 1702.
¶ 9 Order affirmed.
¶ 10 BECK, J., files a Dissenting Opinion.

. The report was made on an official Penn-DOT form entitled, "Driver’s Accident Report” and properly signed by the accident victim.